DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tonderys et al. (U.S. Pub. No. 2019/0090701 A1 now U.S. Patent No. 11,213,177 B2)

Referring to claim 1: Tonderys et al. discloses a surface cleaning apparatus (1300 Figs. 31A-D and 32A-D) comprising: a cleaner body (1301 Figs. 31A-D and 32A-D); and a dust cup (1302 Figs. 31A-D and 32A-D) coupled to the cleaner body (1301 Figs. 31A-D and 32A-D), the dust cup (1302 Figs. 31A-D and 32A-D) being configured to pivot (shown pivoting in Figs. 31A, B, and D and 32A, C, and D) between at least three indexed positions (shown in closed position Figs. 31A, 31C, 32A, 32B; emptying position Fig. 32C; and removal position Figs. 31B, 31D, and 32D).

Referring to claim 2: Tonderys et al. discloses the surface cleaning apparatus (1300 Figs. 31A-D and 32A-D) further comprising a filter chamber (1314 Figs. 31C and D) removably coupled (coupled to first end of body 1319; Paragraph 0130 and Paragraph 0134) to the cleaner body (1301 Figs. 31A-D and 32A-D).

Referring to claim 3: Tonderys et al. discloses the surface cleaning apparatus (1300 Figs. 31A-D and 32A-D), wherein the dust cup (1302 Figs. 31A-D and 32A-D) is pivotally coupled (Paragraph 0134) to the filter chamber (1314 Figs. 31C and D).

Referring to claim 4: Tonderys et al. discloses the surface cleaning apparatus (1300 Figs. 31A-D and 32A-D), wherein the at least three indexed positions (shown in Figs. 31A, B, and D and 32A, C, and D) include a closed position (Fig. 31A and 32A), an emptying position (Fig. 32C), and a removal position (Figs. 31B and 32D), the dust cup being configured to transition (Paragraph 0156) from the closed position (Fig. 31A and 32A) to the emptying position (Fig. 32C) and to transition (Paragraph 0156) from the emptying position (Fig. 32C) to the removal position (Figs. 31B and 32D).

Referring to claim 5: Tonderys et al. discloses the surface cleaning apparatus (1300 Figs. 31A-D and 32A-D), wherein, when the dust cup (1302 Figs. 31A-D and 32A-D) is in the removal position (Figs. 31B and 32D), the dust cup is removable (“bias the cup away from the body” Paragraph 0147) from the cleaner body (1302 Figs. 31A-D and 32A-D).

Referring to claim 6: Tonderys et al. discloses the surface cleaning apparatus (1300 Figs. 31A-D and 32A-D) further comprising a slidable stop (1326 Figs. 31A-D and 32A-D) configured to retain (shown retaining in removal position Fig. 31B) the dust cup (1302 Figs. 31A-D and 32A-D) in the emptying position (Fig. 32C).

Referring to claim 7: Tonderys et al. discloses the surface cleaning apparatus (1300 Figs. 31A-D and 32A-D), wherein the slidable stop (1326 Figs. 31A-D and 32A-D) is configured to slide (shown sliding from closed position to emptying position respectively in Figs. 31A and 31B) in response to pivotal movement (D Fig. 31B) of the dust cup (1302 Figs. 31A-D and 32A-D) from the emptying position (Fig. 32C) toward the removal position (Figs. 31B and 32D).

Referring to claim 8: Tonderys et al. discloses the surface cleaning apparatus (1300 Figs. 31A-D and 32A-D) further comprising a removal release (1327 Fig. 31B; Paragraph 144) pivotally coupled (shown pivoted away in Fig. 31B and coupled in Fig. 31A) to the cleaner body (1301 Figs. 31A-D and 32A-D), the removal release (1327 Fig. 31B) being configured to transition (transitioning from Fig. 31A to Fig. 31B and vice versa) between a latching position (1327 not shown numbered while in latched in position Fig. 31A) and a releasing position (1327 unlatched Fig. 31B), wherein, when the removal release (1327 Fig. 31B) is in the latching position (1327 not shown numbered while in latched in position Fig. 31A), sliding movement of the slidable stop (1326 Figs. 31A-D and 32A-D) is substantially prevented (Paragraph 0148).


Referring to claim 9: Tonderys et al. discloses a vacuum cleaner (1300 Figs. 31A-D and 32A-D) comprising: a cleaner body (1301 Figs. 31A-D and 32A-D) having a handle (1306 Figs. 31A and B; Paragraph 135) and an inlet (1321 Fig. 31C); a suction motor (1322 Fig. 31C) fluidly coupled (shown in Fig. 31C) to the inlet (1321 Fig. 31C); a premotor filter chamber (1314 Figs. 31C and D) removably coupled (Paragraph 0134) to the cleaner body (1301 Figs. 31A-D and 32A-D) and fluidly coupled (shown in Fig. 31C) to the suction motor (1322 Fig. 31C); and
a dust cup (1302 Figs. 31A-D and 32A-D) fluidly coupled (shown in Fig. 31C) to the suction motor (1322 Fig. 31C) and pivotally coupled (shown pivoting in Figs. 31A, B, and D and 32A, C, and D) to the premotor filter chamber (1314 Figs. 31C and D).

Referring to claim 10: Tonderys et al. discloses the vacuum cleaner (1300 Figs. 31A-D and 32A-D), wherein the dust cup (1302 Figs. 31A-D and 32A-D) is configured to pivot (shown pivoting in Figs. 31A, B, and D and 32A, C, and D) between at least three indexed positions (shown in closed position Figs. 31A, 31C, 32A, 32B; emptying position Fig. 32C; and removal position Figs. 31B, 31D, and 32D).

Referring to claim 11: Tonderys et al. discloses the vacuum cleaner (1300 Figs. 31A-D and 32A-D), wherein the at least three indexed positions (shown in closed position Figs. 31A, 31C, 32A, 32B; emptying position Fig. 32C; and removal position Figs. 31B, 31D, and 32D) include a closed position (Fig. 31A and 32A), an emptying position (Fig. 32C), and a removal position (Figs. 31B and 32D), the dust cup (1302 Figs. 31A-D and 32A-D) being configured to transition (Paragraph 0156) from the closed position (Fig. 31A and 32A) to the emptying position (Fig. 32C) and to transition (Paragraph 0156) from the emptying position (Fig. 32C) to the removal position (Figs. 31B and 32D).

Referring to claim 12: Tonderys et al. discloses the vacuum cleaner (1300 Figs. 31A-D and 32A-D), wherein, when the dust cup (1302 Figs. 31A-D and 32A-D) is in the removal position (Fig. 31D), the premotor filter chamber (1314 Figs. 31C and D) is removable (“travel away from the body”, Paragraph 0134) from the cleaner body (1301 Figs. 31A-D and 32A-D).

Referring to claim 13: Tonderys et al. discloses the vacuum cleaner (1300 Figs. 31A-D and 32A-D) further comprising a slidable stop (1326 Figs. 31A-D and 32A-D) slidably coupled to (via the dust cup 1302 Figs. 31A-D and 32A-D) the premotor filter chamber (1314 Figs. 31C and D) and configured to retain (shown retained in Fig. 32C) the dust cup (1302 Figs. 31A-D and 32A-D) in the emptying position (Fig. 32C).

Referring to claim 14: Tonderys et al. discloses the vacuum cleaner (1300 Figs. 31A-D and 32A-D), wherein the slidable stop (1326 Figs. 31A-D and 32A-D) is configured to slide (shown in closed position Fig. 31A and slid away from body 1301 in Fig. 31B) in response to pivotal movement (D Fig. 31B) of the dust cup (1302 Figs. 31A-D and 32A-D) from the emptying position (Fig. 32C) toward (via path D Fig. 31B) the removal position (Figs. 31B and 32D).

Referring to claim 15: Tonderys et al. discloses the vacuum cleaner (1300 Figs. 31A-D and 32A-D)further comprising a removal release (1327 Fig. 31B; Paragraph 0148) pivotally coupled (shown pivoted away in Fig. 31B and coupled in Fig. 31A) to the cleaner body (1301 Figs. 31A-D and 32A-D), the removal release (1327 Fig. 31B) being configured to transition (transitioning from Fig. 31A to Fig. 31B and vice versa) between a latching position (1327 not shown numbered while in latched in position Fig. 31A) and a releasing position (1327 unlatched Fig. 31B), wherein, when the removal release (1327 Fig. 31B) is in the latching position (1327 not shown numbered while in latched in position Fig. 31A), sliding movement (shown in closed position Fig. 31A and slid away from body 1301 in Fig. 31B) of the slidable stop (1326 Figs. 31A-D and 32A-D) is substantially prevented (Paragraph 144).

Referring to claim 16: Tonderys et al. discloses a vacuum cleaner (1300 Figs. 31A-D and 32A-D) comprising:
a cleaner body (1301 Figs. 31A-D and 32A-D) having a handle (1306 Figs. 31A and B; Paragraph 135) and an inlet (1321 Fig. 31C), the inlet (1321 Fig. 31C) being opposite (shown in Fig. 31C) the handle (1306 Figs. 31A and B) along a longitudinal axis (1315 Fig.31A) of the cleaner body (1301 Figs. 31A-D and 32A-D);
a suction motor (1322 Fig. 31C) fluidly coupled (shown in Fig. 31C) to the inlet (1321 Fig. 31C);
a premotor filter chamber (1314 Figs. 31C and D) removably coupled (Paragraph 0134) to the cleaner body (1301 Figs. 31A-D and 32A-D) and fluidly coupled (shown in Fig. 31C) to the suction motor (1322 Fig. 31C); and
a dust cup (1302 Figs. 31A-D and 32A-D) fluidly coupled (shown in Fig. 31C) to the suction motor (1322 Fig. 31C) and pivotally coupled (shown pivoting in Figs. 31A, B, and D and 32A, C, and D) to the premotor filter chamber (1314 Figs. 31C and D), the dust cup (1302 Figs. 31A-D and 32A-D) being configured to pivot (shown pivoting in Figs. 31A, B, and D and 32A, C, and D) between at least a closed position (Fig. 31A and 32A), an emptying position (Fig. 32C), and a removal position (Figs. 31B and 32D), the dust cup (1302 Figs. 31A-D and 32A-D) being further configured to transition (shown in Figs. 31A, B, and D and 32A, C, and D) from the closed position (Fig. 31A and 32A) to the emptying position (Fig. 32C) and to transition (Paragraph 0156) from the emptying position (Fig. 32C) to the removal position (Figs. 31B and 32D).

Referring to claim 17: Tonderys et al. discloses the vacuum cleaner (1300 Figs. 31A-D and 32A-D), wherein, when the dust cup (1302 Figs. 31A-D and 32A-D) is in the removal position (Figs. 31B and 32D), the premotor filter chamber (1314 Figs. 31C and D) is removable (shown in Fig. 31D) from the cleaner body (1301 Figs. 31A-D and 32A-D).

Referring to claim 18: Tonderys et al. discloses the vacuum cleaner (1300 Figs. 31A-D and 32A-D) further comprising a slidable stop (1326 Figs. 31A-D and 32A-D) slidably coupled to (via the dust cup 1302 Figs. 31A-D and 32A-D) the premotor filter chamber (1314 Figs. 31C and D) and configured to retain (shown retained in Fig. 32C) the dust cup (1302 Figs. 31A-D and 32A-D) in the emptying position (Fig. 32C).

Referring to claim 19: Tonderys et al. discloses the vacuum cleaner (1300 Figs. 31A-D and 32A-D), wherein the slidable stop (1326 Figs. 31A-D and 32A-D) is configured to slide (shown in closed position Fig. 31A and slid away from body 1301 in Fig. 31B) in response to pivotal movement (D Fig. 31B) of the dust cup (1302 Figs. 31A-D and 32A-D) from the emptying position (Fig. 32C) toward (via path D Fig. 31B) the removal position (Figs. 31B and 32D).

Referring to claim 20: Tonderys et al. discloses the vacuum cleaner (1300 Figs. 31A-D and 32A-D) further comprising a removal release (1327 Fig. 31B; Paragraph 144) pivotally coupled (shown pivoted away in Fig. 31B and coupled in Fig. 31A) to the cleaner body (1301 Figs. 31A-D and 32A-D), the removal release (1327 Fig. 31B) being configured to transition (transitioning from Fig. 31A to Fig. 31B and vice versa) between a latching position (1327 not shown numbered while in latched in position Fig. 31A) and a releasing position (1327 unlatched Fig. 31B), wherein, when the removal release (1327 Fig. 31B) is in the latching position (1327 not shown numbered while in latched in position Fig. 31A), sliding movement of the slidable stop (1326 Figs. 31A-D and 32A-D) is substantially prevented (Paragraph 0148).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Thomas et al. (U.S. Patent No. 7,412,749 B2), a vacuum with a pivoting dust bin. 
Park et al. (U.S. Patent No. 6,317,921 B1), a stick-type vacuum with sliding dirt cup. 
Louis (U.S. Patent No. 5,659,922 A), a vacuum with a latching dust cup.
Ferrari et al. (U.S. Patent No. 5,107,567 A), a stick vacuum cleaner with a sliding dust cup.
Conrad (U.S. Pub. No. 2018/0177366 A1), a suction device with a removable dust cup.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER SOTO whose telephone number is (571)272-8172. The examiner can normally be reached Monday-Friday, 8a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNE M KOZAK can be reached on (571)270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER SOTO
Examiner
Art Unit 3723



/CHRISTOPHER SOTO/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723